                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


ERIC J. Miller,

       Plaintiff,
                                                       CIVIL ACTION NO.
v.                                                   5:18-cv-00093-TES-MSH

CO II KENNETH PRIMUS,

       Defendant.


          ORDER ADOPTING REPORT AND RECOMMENDATION AND
           DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION



      Before the Court is the Magistrate Judge’s Order and Recommendation [Doc. 68]

on Plaintiff’s Motions to Appoint Counsel [Docs. 29 & 46]; Motion for Settlement [Doc.

31]; Motions to Compel Discovery [Docs. 36, 47, 54 & 55]; Motion to Quash [Doc. 37] and

Motion for Summary Judgment [Doc. 38]. The Magistrate Judge denied these motions

and recommended that the Court deny Plaintiff’s Motion for Summary Judgment. See

generally [Doc. 68]. With regard to Plaintiff’s Motion for Summary Judgment, the

Magistrate Judge concluded that there was a dispute over an issue of material fact that

precluded summary judgment. See [Id. at pp. 6–8]. Plaintiff objected to this

recommendation and the Magistrate Judge’s denial of his Motions to Appoint Counsel.

See generally [Doc. 75]. Because the Magistrate Judge fully disposed of Plaintiff’s Motions

to Appoint Counsel, the Court construes this objection as a new Motion to Appoint
Counsel which the Court DENIES.

       Having thoroughly reviewed the Magistrate Judge’s recommendation and

Plaintiff’s objection, the Court ADOPTS the Magistrate Judge’s Recommendation [Doc.

68] over Plaintiff’s objection and MAKES IT THE ORDER OF THE COURT. The Court,

therefore, DENIES Plaintiff’s Motion for Summary Judgment [Doc. 38].

                                       DISCUSSION

       As noted above, Plaintiff raised two distinct issues in his objection to the

Magistrate Judge’s Order and Recommendation. First, Plaintiff argues that the Magistrate

Judge erred by not considering several factors that are relevant to determine whether an

officer used excessive force against a prisoner in violation of the Eighth Amendment. See

[Doc. 75, at pp. 2–5]. Second, Plaintiff argued that the Magistrate Judge erred in denying

his Motions to Appoint Counsel. [Id. at pp. 5–6].

       A.     Motion for Summary Judgment

       The Magistrate Judge did not err in recommending that the Court deny Plaintiff’s

Motion for Summary Judgment. Summary judgment is not appropriate where there is a

dispute over a material issue of fact. See Fed. R. Civ. P. 56(a). Here, there are disputed,

material facts as to both of Plaintiff’s claims. With regard to his excessive force claim, the

parties dispute whether the force was reasonable under the circumstances. Compare [Doc.

38-2] (asserting that Defendant repeatedly slammed flap on Plaintiff’s arm) with [Doc. 53,

at ¶ 5] (asserting that Defendant dropped flap on Plaintiff’s arm one time to regain control


                                              2
and prevent further attacks from Plaintiff). The parties also dispute whether the tray flap

actually caused Plaintiff’s injuries. Compare [Doc. 38-2, at ¶ 3] with [Doc. 53, at ¶ 8]. With

regard to Plaintiff’s deliberate indifference claim, there is a dispute over how long the

delay in treatment was after Defendant closed the flap on Plaintiff’s arm. Compare [Doc.

38-2, at ¶ 5] with [Doc. 53, at ¶ 7]. These disputed facts may only be resolved by a jury.

       Notwithstanding the existence of these disputed facts, Plaintiff argues that the

Magistrate Judge erred by not considering five factors relevant to determining whether

an officer used excessive force against a prisoner. See [Doc. 75, at p. 2] (citing Whitley v.

Albers, 475 U.S. 312, 321 (1986)). While Plaintiff is correct that these factors are relevant to

the Court’s final determination on whether Defendant used excessive force, the Court

cannot apply these factors to facts that are still in dispute. Consequently, the Magistrate

Judge did not err when he recommended that the Court deny Plaintiff’s Motion for

Summary Judgment.

       B.     Motion to Appoint Counsel

       Because the Magistrate Judge had the authority to fully dispose of Plaintiff’s

Motions to Appoint Counsel, the Court construes Plaintiff’s objection to the Magistrate

Judge’s treatment of his prior Motions to Appoint Counsel as a new Motion to Appoint

Counsel. The Court denies this motion. “A civil litigant, including a prisoner pursuing a

section 1983 action, has no absolute constitutional right to the appointment of counsel.”

Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987). Plaintiff argues that 28 U.S.C. §


                                               3
1915(e)(1) requires the Court to appoint counsel when an individual proceeding in forma

pauperis is unable to afford counsel. [Doc. 75, at pp. 5–6]. But that is not what the statute

says. The clear language of 28 U.S.C. § 1915(e)(1) establishes that the Court may appoint

counsel if a plaintiff cannot afford counsel. The confusion—to the extent it may fairly be

called confusion—arises from Plaintiff’s alteration of the statute’s language when he

quotes the statute in his objection. Specifically, Plaintiff changed the “may” in the statute

to “shall.” Compare [Doc. 75, at pp. 5–6] (“Pursuant to 28 U.S.C. § 1915(e)(1) ‘The court

[shall] . . . .’” (alteration in Plaintiff’s submission) with 28 U.S.C. § 1915(e)(1) (“The court

may request an attorney to represent any person unable to afford counsel.”) (emphasis

added).

       As Plaintiff offered no “exceptional circumstances” justifying the appointment of

counsel, the Court denies Plaintiff’s Motion for Appointment of Counsel. Wahl v. McIver,

773 F.2d 1169, 1174 (11th Cir. 1985).

                                        CONCLUSION

       For the reasons stated above, the Court ADOPTS the Magistrate Judge’s

Recommendation [Doc. 68] with regard to Plaintiff’s Motion for Summary Judgment

[Doc. 38]. Consequently, the Court DENIES Plaintiff’s Motion for Summary Judgment.




                                               4
The Court also DENIES Plaintiff’s Motion for Appointment of Counsel [Doc. 75] because

he offered no exceptional circumstances justifying the appointment of counsel.

      SO ORDERED this 25th day of April, 2019.




                                               S/ Tilman E. Self, III
                                               TILMAN E. SELF, III, JUDGE
                                               UNITED STATES DISTRICT COURT




                                           5
